DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 both recite “the displacement” in lines 35 and 34, respectively.  It is unclear if this refers to the displacement of the sapling, or the calculated displacement of the work machine.  Claims 2-6, 8-10, 12-16, and 18-20 are rejected as dependent on a rejected base claim.  For further examination this limitation will be treated as referring to the displacement of the sapling.
Claims 1 recites the limitation "the work machine input speed signal" in the final lines.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-6 and 8-10 are rejected as dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic (U.S. 2019/0327917) in view of Crouse (U.S. 2020/0375089).
Regarding claim 1, Simatovic discloses (Fig. 1-20) a system (100) for a high-efficiency planting operation for a work machine, the work machine including a chassis, the chassis including ground-engaging supports (200) to facilitate propelling the chassis, the system comprising: a conveying unit (140) coupled to the chassis to store at least one tray (412) of saplings (415) and configured to transport the at least one tray of saplings towards a gripping unit (450, 1000), the gripping unit configured to retrieve at least one sapling from a tray and release the at least one sapling (Fig. 19); an indexing unit (chute system 150) coupled to the gripping unit, the indexing unit individually releasing a sapling for planting as the chassis is propelled ([0049]); a planting unit (130) configured to receive the sapling from the indexing unit and deliver the sapling into a ground, the planting unit including an extendable (downwardly and outwardly extending; Fig. 5B-8B) tube (body 250 through which saplings are delivered) for delivering the sapling, a mechanism (four-bar linkage 300a, 300b, 315, 250) operatively coupling the tube to a dig actuator (cylinder 320) for extending the tube wherein the mechanism amplifies one or more of a stroke length and movement velocity caused by the dig actuator (actuation motion/velocity of dig actuator 320 is amplified by the linkage 300a, 300b extending to the dig tube 250 about pivots 316, 317), and a spade (265) coupled to the tube; a sensing module ([0046], lines 9-10; [0070], lines 3-5, 9-14) coupled to a plurality of sensors, the sensing module configured to detect a set of parameters defining delivery of the sapling into the ground and generating data input signals based on the parameters; and a controller (471) coupled to the chassis configured to receive the data input signals from the sensing module, the controller programmed ([0046], lines 6-15; [0070], lines 3-5) to provide feedback to the planting unit to adjust the dig actuator in response to the data input signals to extend the tube for delivery of the sapling ([0072], lines 1-5) and wherein extension of the tube further impacts (with tamper portions 270) the ground surrounding the sapling, wherein the delivery of the sapling into the ground includes a displacement of the sapling in a horizontal direction equal and opposite a direction of movement of the work machine wherein the displacement of the sapling in the horizontal direction is equal to a calculated displacement of the work machine with the extendable tube containing the sapling remaining stationary with respect to the ground when engaged with the ground ([0059]; “Rotation of  supports 300a and 300b counter-clockwise towards a horizontal orientation with respect to the ground provides that the body may maintain its position in the hole created by the tip 285 as the tractor 110 continues its movement away from the hole to provide the seedling 415 to rest within the hole”).
While the function of maintaining the planter in its position in the hole as the tractor continues implies that the tractor speed must be calculated in order to synchronize the work machine and sapling displacements, Simatovic does not disclose that the plurality of sensors includes a work machine speed sensor, the displacement of the sapling based on a work machine input speed signal.
However, Crouse discloses an apparatus for transplanting seedlings comprising a work machine speed sensor (sensed translation speed; [0073], lines 6-9) generating a work machine speed input signal, wherein the timing of planting is determined by a sensed speed of the apparatus through the field.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a speed sensor in the system and work machine of Simatovic in order to calculate the displacement of the work machine for proper planting and displacement for planting saplings.
Regarding claim 10, Simatovic does not disclose that the planting unit delivers saplings into the ground based on a cycle time or a planting distance.
However, Crouse further discloses in its apparatus for transplanting seedlings that the apparatus delivers seedlings into the ground based on a cycle time or a planting distance ([0073], lines 6-8).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to deliver saplings into the ground based on a cycle time or a planting distance, as taught by Crouse, in the system and work machine of Simatovic in view of Crouse, since proper spacing would help promote sapling growth.
Regarding claim 11, Simatovic discloses (Fig. 1-20) a work machine for a high-efficiency planting operation, the work machine comprising: a chassis, the chassis including ground-engaging supports (200) to facilitate propelling the chassis; a conveying unit (140) coupled to the chassis to store at least one tray (412) of saplings (415) and configured to transport the at least one tray of saplings towards a gripping unit (450, 1000), the gripping unit configured to retrieve at least one sapling from a tray and release the at least one sapling (Fig. 19); an indexing unit (chute system 150) coupled to the gripping unit, the indexing unit individually releasing a sapling for planting as the chassis is propelled ([0049]); a planting unit (130) configured to receive the sapling from the indexing unit and deliver the sapling into a ground, the planting unit including an extendable (downwardly and outwardly extending; Fig. 5B-8B) tube (body 250 through which saplings are delivered) for delivering the sapling, a mechanism (four-bar linkage 300a, 300b, 315, 250) operatively coupling the tube to a dig actuator (cylinder 320) for extending the tube wherein the mechanism amplifies one or more of a stroke length and movement velocity caused by the dig actuator (actuation motion/velocity of dig actuator 320 is amplified by the linkage 300a, 300b extending to the dig tube 250 about pivots 316, 317), and a spade (265) coupled to the tube; a sensing module ([0046], lines 9-10; [0070], lines 3-5, 9-14) coupled to a plurality of sensors, the sensing module configured to detect a set of parameters defining delivery of the sapling into the ground and generating data input signals based on the parameters; and a controller (471) coupled to the chassis configured to receive the data input signals from the sensing module, the controller programmed ([0046], lines 6-15; [0070], lines 3-5) to provide feedback to the planting unit to adjust the dig actuator in response to the data input signals to extend the tube for delivery of the sapling ([0072], lines 1-5) and wherein extension of the tube further impacts (with tamper portions 270) the ground surrounding the sapling, wherein the delivery of the sapling into the ground includes a displacement of the sapling in a horizontal direction equal and opposite a direction of movement of the work machine wherein the displacement of the sapling in the horizontal direction is equal to a calculated displacement of the work machine with the extendable tube containing the sapling remaining stationary with respect to the ground when engaged with the ground.
While the function of maintaining the planter in its position in the hole as the tractor continues implies that the tractor speed must be calculated in order to synchronize the work machine and sapling displacements, Simatovic does not disclose that the plurality of sensors includes a work machine speed sensor generating a work machine speed input signal, the displacement of the sapling based on the work machine input speed signal.
However, Crouse discloses an apparatus for transplanting seedlings comprising a work machine speed sensor (sensed translation speed; [0073], lines 6-9) generating a work machine speed input signal, wherein the timing of planting is determined by a sensed speed of the apparatus through the field.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a speed sensor in the system and work machine of Simatovic in order to calculate the displacement of the work machine for proper planting and displacement for planting saplings.
Regarding claim 20, Simatovic does not disclose that the planting unit delivers saplings into the ground based on a cycle time or a planting distance.
However, Crouse further discloses in its apparatus for transplanting seedlings that the apparatus delivers seedlings into the ground based on a cycle time or a planting distance ([0073], lines 6-8).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to deliver saplings into the ground based on a cycle time or a planting distance, as taught by Crouse, in the system and work machine of Simatovic in view of Crouse, since proper spacing would help promote sapling growth

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse as applied to claims 1 and 11 above, and further in view of Batcheller (U.S. 2014/0379228).
Simatovic in view of Crouse discloses the elements of claims 1 and 11 as described above, but does not disclose a location module coupled to a wireless location identification device and configured to generate a sapling location signal; the set of parameters detected by the sensing module including a ground depth detection; and the controller further configured to receive the sapling location signal from the location module and the ground depth detection from the sensing module, wherein the controller is programmed to save the sapling location signal and the ground depth detected in an asset location database such that the asset location database displays known locations of one or more saplings.
However, Batcheller discloses (Fig. 5, 13-5) a planting machine comprising a location module (electronic control unit 512) coupled to a wireless location identification device (integral location sensor 512 or a separate location source; [0107], lines 7-9; seed placement sensor 1108) and configured to generate a seed location signal; a set of parameters detected by a sensing module including a ground depth detection ([0136], lines 1-3); and a controller further configured to receive the sapling location signal from the location module and the ground depth detection from the sensing module, wherein the controller is programmed to save the seed location signal and the ground depth detected in an asset location database such that the asset location database displays known locations of one or more saplings ([0136], lines 3-6).  Batcheller teaches that this practice is advantageous for future applications to determine placement of treatments relative to a seed or an emerged plant ([0136], lines 6-9).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a location and ground depth sensor in the system and work machine of Simatovic in view of Crouse, as taught by Batcheller.  Doing so would allow one to locate and distinguish saplings for future operations thereon.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse and Batcheller as applied to claims 2 and 12 above, and further in view of Yajima (U.S. 2018/0242515).
Simatovic in view of Crouse and Batcheller discloses the elements of claims 2 and 12 as described above, but does not disclose that the asset location database further comprises: saving a local time, a date, and a sapling type correlating to the sapling location signal.
However, Yajima discloses (Fig. 16) a farm field management system, the system similarly comprising a location module ([0112]) coupled to a wireless location identification device and configured to generate a seed location signal; and a controller configured ([0193]-[0197]) to receive the seed location signal from the location module, wherein the controller is programmed to save the seed location signal in an asset location database such that the asset location database displays known locations of one or more seeds; the asset location database further comprising: saving a local time, a date, and a seed type correlating to the seed location signal (Fig. 16).  Yajima discloses that the accumulation of data of various parameters of interest can help in the efficiency of farm work ([0024])
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the system and work machine of Simatovic to further save a local time, date, and sapling type correlating to a sapling location signal, as taught by Yajima.  Doing so would organize the fieldwork and allow more efficient and appropriate future operations on the saplings.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse as applied to claims 1 and 11 above, and further in view of Azenha (U.S. 2016/0165793).
Simatovic in view of Crouse discloses the elements of claims 1 and 11 as described above, and Simatovic further discloses (Fig. 1) a hydrating module (190; [0039], lines 6-13) coupled to the planting unit to provide water to the sapling.  Simatovic does not disclose the hydrating module configured to generate a hydrate input signal to control a release valve to provide water to the sapling.
However, Azenha discloses (Fig. 1) an apparatus for planting and treating seedlings comprising a hydrating module (10) coupled to the apparatus, the hydrating module configured to generate a hydrate input signal to control a release valve to provide at least one of water, a hydrogel, and a fertilizer to the seedling ([0067], lines 6-9).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system and work machine of Simatovic with such an arrangement, as taught by Azenha, in order to facilitate watering the saplings.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse as applied to claims 1 and 11 above, and further in view of Sheppard (U.S. 2019/0023171).
Simatovic in view of Crouse discloses the elements of claims 1 and 11 as described above, but does not disclose a monitoring module coupled to at least one of the conveying units, the indexing unit, and the planting unit, the monitoring module including at least one camera and configured to generate a visual display of the at least one of the conveying units, the indexing unit, and the planting unit on a user input interface.
However, Sheppard discloses (Fig. 33) a system for an autonomous agricultural machine comprising a monitoring module coupled to each of a transporter (72), a station (64), and a machine (254), the monitoring module including at least one camera (226, 240, 256; [0180], lines 1-9) and configured to generate a visual display (214; [0171], lines 22-26) of each of the transporter, station, and machine.  Sheppard discloses that the monitoring module can convey relevant information to an operator to monitor operations and facilitate accomplishment of functions.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly utilize a camera monitoring system as taught by Sheppard to monitor any or all subcomponents of the system and work machine of Simatovic, including the conveying unit, the indexing unit, and the planting unit.  Doing so would allow a user to monitor and verify proper operation of the system and work machine.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse and Batcheller as applied to claims 2 and 12 above, and further in view of Hurd (U.S. 2018/0024549).
Simatovic in view of Crouse and Batcheller discloses the elements of claims 2 and 12 as described above, but does not disclose a navigation module coupled to the location module, the navigation module coordinating propulsion and steering of the chassis to a pre-planned navigable path, the pre-planned navigable path receiving input from at least one of a visual line path sensed by a visual device, a pre-programmed path comprising a series of sapling location points, and a path defined by another work machine during a field preparation operation.
However, Hurd discloses a system for autonomous control of agricultural machinery comprising: a navigation module coupled to a location module ([0020]), the navigation module coordinating propulsion and steering of the chassis to a pre-planned navigable path ([0031]), the pre-planned navigable path receiving input from at least one of a visual line path sensed by a visual device ([0021], lines 6-9), a pre-programmed path comprising a series of sapling location points ([0046], lines 6-9), and a path defined by another work machine during a field preparation operation ([0105], lines 6-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a navigation module as taught by Hurd in the system and work machine of Simatovic.  Doing so would allow automatic control of the system and work machine such that a user may gain complete oversight of operations and focus on other tasks.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse as applied to claims 1 and 11, and further in view of Watanabe (U.S. 4,932,338).
Simatovic in view of Crouse discloses the elements of claims 1 and 11 as described above, but does not disclose that the plurality of sensors comprises a vertical displacement sensor, configured to generate a vertical displacement input signal, wherein the delivery 24Attorney Docket No. P29221-US-PRI of the sapling into the ground comprises a dynamically variable displacement of the sapling in a vertical direction based on the vertical displacement input signal and a pre-defined planting depth.
However, Watanabe discloses (Fig. 1, 4) an apparatus for transplanting seedlings comprising a vertical displacement sensor (173), configured to generate a vertical displacement input signal, wherein the delivery 24Attorney Docket No. P29221-US-PRI of the sapling into the ground comprises a dynamically variable displacement of the sapling in a vertical direction based on the vertical displacement input signal and a pre-defined planting depth (Col. 7, lines 3-23).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a height sensor in the system and work machine of Simatovic in order to vary the vertical displacement of saplings, as taught by Watanabe.  Doing so would allow for proper planting depths compensated for uneven ground surfaces.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse as applied to claims 1 and 11, and further in view of Achen (U.S. 2015/0264857).
Simatovic in view of Crouse discloses the elements of claims 1 and 11 as described above, but does not disclose an obstruction sensor configured to generate an obstruction input signal upon sensing an obstruction, the controller aborting planting of the sapling during an operation cycle based on the obstruction input signal.
However, Achen discloses an agricultural planter (Fig. 7) comprising an obstruction sensor (62) configured to generate an obstruction input signal upon sensing an obstruction, a controller raising the planter (thereby aborting planting during at least one operation cycle) based on the obstruction input signal ([0066], lines 19-30).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange an obstruction sensor, as taught by Achen, on the system and work machine of Simatovic, so that the planting unit may raise or refrain from lowering in response to planting obstructions.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant submits that Simatovic and Crouse fail to teach or suggest displacement of the sapling in a horizontal direction equal and opposite a direction of movement of the work machine.
However, as cited in the previous Office Action and further emphasized above, Simatovic discloses in [0059] that “rotation of supports 300a and 300b counter-clockwise towards a horizontal orientation with respect to the ground provides that the body may maintain its position in the hole created by the tip 285 as the tractor 110 continues its movement away from the hole to provide the seedling 415 to rest within the hole.”  It is readily apparent that for the planter body to maintain its position in the hole it has created as the tractor continues movement, then the planter body must necessarily be moving in a horizontal direction equal and opposite the movement of the tractor.
Applicant further submits that Simatovic and Crouse fail to teach the extendable tube containing the sapling remaining stationary with respect to the ground when engaged with the ground.
However, as described above, Simatovic explicitly discloses that the planter body (comprising an extendable tube containing the sapling) maintains its position in the hole it creates, even as the tractor continues forward movement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671